 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ASEEM PADUKONE (CABN 298812)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6401
 7        FAX: (415) 436-7234
          Aseem.Padukone@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. CR 19-496 WHA
                                                      )
14           Plaintiff,                               ) DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   OWEN DUNN,                                       )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On October 1, 2019, defendant Owen Dunn was charged by indictment with one count of
20 possession with intent to distribute and distribution of heroin, and one count of possession with intent to

21 distribute cocaine, in violation of Title 21 United States Code Sections 841(a)(1) and (b)(1)(C).

22           This matter came before the Court on December 20, 2019 for a detention hearing, after the
23 defendant identified a potential surety. The defendant was present and in custody and represented by

24 Attorney Manisha Daryani. Assistant United States Attorney Aseem Padukone appeared for the

25 government. The government moved for detention, and the defendant opposed. At the hearing, counsel

26 submitted proffers and arguments regarding detention.

27           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
28 the record, the Court finds by a preponderance of the evidence that no condition or combination of

     [PROPOSED] DETENTION ORDER                      1                                             v. 11/01/2018
     CR 19-496 WHA
 1 conditions will reasonably assure the appearance of the defendant as required and by clear and

 2 convincing evidence that no condition or combination of conditions will reasonably assure the safety of

 3 the community. Accordingly, the defendant must be detained pending trial in this matter.

 4          The present order supplements the Court’s findings and order at the detention hearing and serves

 5 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 6 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

 7 conclusion: Due to the defendant’s prior felony convictions, including on weapons and drug distribution

 8 charges; his prior violation of supervised release; his being on supervised release when the current

 9 alleged offenses happened; his history of failing to appear for court proceedings; and his prior

10 conviction for escaping from jail, the Court finds by a preponderance of the evidence that no condition

11 or combination of conditions will reasonably assure the appearance of the defendant as required and by

12 clear and convincing evidence that no condition or combination of conditions will reasonably assure the

13 safety of the community. The Court appreciates that the defendant’s fiancé has offered to be a co-signer

14 on a bond. However, the Court has concerns that she misstated her criminal history to Pretrial Services

15 and misstated how long the defendant has been living with her. In addition, the current alleged offenses

16 happened while the defendant was residing with her, so it does not appear that she is a sufficient positive

17 influence on him. These findings are made without prejudice to the defendant’s right to seek review of

18 defendant’s detention, or file a motion for reconsideration if circumstances warrant it.

19          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

20          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

21 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

22 sentences or being held in custody pending appeal;

23          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

24 and

25          3.      On order of a court of the United States or on request of an attorney for the government,

26 the person in charge of the corrections facility in which the defendant is confined shall deliver the

27 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

28 court proceeding.

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     CR 19-496 WHA
 1         IT IS SO ORDERED.

 2

 3 DATED: December 23, 2019                 ________________________
                                      HONORABLE THOMAS HIXSON
 4
                                      United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER   3                       v. 11/01/2018
     CR 19-496 WHA
